DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 34-53 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 34, 41, and 48, the prior art does not teach the limitations of the independent claims as recited:
identify a first entity and a second entity in the input query using a natural language processing model, wherein the first entity and the second entity are distinct entities within a same entity type; 
generate a normalized query by replacing the first entity of the input query with a first generic identifier representing the same entity type and replacing the second entity of the input query with a second generic identifier representing the same entity type, wherein the first generic identifier and the second generic identifier are the same; 
determine a first feature for the first entity based on at least a first word within a first window of words associated with the first generic identifier in the normalized query; 
determine a second feature for the second entity based on at least a second word within a second window of words associated with the second generic identifier in the normalized query; 
determine, using a machine learning model on the normalized query including the first and second generic identifiers, a first sub-entity type of the same entity type for the first entity based on the first feature and a second sub-entity type of the same entity type for the second entity based on the second feature, wherein the first sub-entity type and the second sub-entity type are distinct sub-entity types within the same entity type; and 
generate the output command in response to the input query, wherein the output command is generated based on at least the first entity belonging to the first sub-entity type and the second entity belonging to the second sub-entity type.
The Examiner was unable to find a prior art reference that teaches all of the limitations of the independent claims or that would have been obvious to combine with other prior art to teach all of the limitations of the independent claims. 
With respect to claims 35-40, 42-47, and 49-53, the claims are allowed based upon their dependency on claims 34, 41, and 48 respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554. The examiner can normally be reached Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRIS E MACKES/Primary Examiner, Art Unit 2153